Appellate Case: 21-1153     Document: 010110614722       Date Filed: 12/06/2021      Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                           December 6, 2021
                          _________________________________
                                                                             Christopher M. Wolpert
                                                                                 Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                          No. 21-1153
                                                   (D.C. No. 1:99-CR-00300-MSK-1)
  MANUEL GUILLERMO CARRILLO,                                   (D. Colo.)

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before McHUGH, MURPHY, and CARSON, Circuit Judges.
                  _________________________________

       In 2001, Manuel Guillermo Carrillo was convicted of seventeen drug-related

 counts involving the large-scale distribution of methamphetamine, cocaine, and

 cocaine base (i.e., crack cocaine). He was sentenced to concurrent sentences on all

 charges, with sixty-year sentences imposed for Count 1 (conspiracy to distribute

 cocaine, methamphetamine, and crack cocaine) and Count 17 (possession with intent

 to distribute crack cocaine), and shorter sentences for the other counts.

       After Congress passed the First Step Act of 2018, Carrillo filed a motion for

 sentencing relief under the Act, requesting a reduced sentence on Counts 1 and 17.



       *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-1153    Document: 010110614722         Date Filed: 12/06/2021     Page: 2



 The district court concluded the Count 1 sentence was eligible for sentencing relief,

 but the court declined to exercise its discretion to reduce this sentence, noting, inter

 alia, that the advisory guidelines range remained the same due to the large amount of

 methamphetamine involved in the offense. After rejecting Carrillo’s request for a

 reduction on Count 1, the court declined to consider Carrillo’s request for a reduction

 of his sentence on Count 17. In support of this decision, the district court cited to our

 holding in United States v. Mannie, 971 F.3d 1145, 1153 (10th Cir. 2020), that “a

 live controversy is not present, and the court does not have jurisdiction” under

 Article III, if a requested sentence reduction will “not have the effect of actually

 reducing the offender’s length of incarceration” due to the existence of a coextensive,

 concurrent sentence on another count. The district court then concluded: “If and

 when Mr. Carrillo is in a position to obtain a sentence reduction on Count One, the

 Court could address any reduction in the sentence on Count Seventeen under the First

 Step Act at that time.”

       On appeal, Carrillo does not challenge the district court’s denial of his request

 for a sentence reduction on Count 1, but he argues the court erred in declining to

 consider Count 17. He contends Mannie is distinguishable because the district court

 in Mannie lacked the authority to reduce the total length of the defendant’s sentence

 from the onset of the case, see 971 F.3d at 1154, but here the district court had

 jurisdiction to reduce both of his sixty-year concurrent sentences and simply declined

 to do so.



                                             2
Appellate Case: 21-1153    Document: 010110614722         Date Filed: 12/06/2021     Page: 3



       The district court did not err in declining to consider Carrillo’s Count 17

 argument. Unlike the defendant in Mannie, Carrillo initially had standing to bring a

 First Step Act motion to challenge both of his sixty-year sentences. Once the district

 court denied relief on Count 1, however, Carrillo was in the same situation as the

 defendant in Mannie—the requested reduction of the Count 17 sentence would “not

 have the effect of actually reducing [his] length of incarceration,” and thus his

 alleged injury was no longer redressable as required by Article III. Id. at 1153. The

 distinction Carrillo highlights between Mannie and his case is the difference between

 standing and mootness, but this difference does not affect Mannie’s jurisdictional

 import. Standing and mootness are “closely related doctrines” that both address the

 question of Article III standing by asking whether the party seeking relief has

 suffered a concrete injury that can “be redressed by action of the court.” Utah

 Animal Rights Coal. v. Salt Lake City Corp., 371 F.3d 1248, 1263 (10th Cir. 2004)

 (McConnell, J., concurring). “The Supreme Court has described the doctrine of

 mootness as ‘the doctrine of standing set in a time frame: The requisite personal

 interest that must exist at the commencement of the litigation (standing) must

 continue throughout its existence (mootness).’” Id. (McConnell, J., concurring)

 (quoting Arizonans for Official English v. Arizona, 520 U.S. 43, 68 n.22 (1997)). If

 it becomes impossible at any point for a court to grant effective relief, then the injury

 is no longer redressable, and the court loses jurisdiction over the claim. Abdulhaseeb

 v. Calbone, 600 F.3d 1301, 1311 (10th Cir. 2010).



                                             3
Appellate Case: 21-1153    Document: 010110614722        Date Filed: 12/06/2021     Page: 4



       Carrillo argues the district court could not deprive itself of jurisdiction by

 resolving one issue in a manner that mooted the other issue. However, he cites no

 authority for this proposition, and we note that courts regularly decline to address

 issues mooted by the disposition of different issues. See, e.g., Sharp v. CGG Land

 (U.S.) Inc., 840 F.3d 1211, 1214 n.1 (10th Cir. 2016) (“Because we affirm the district

 court’s grant of summary judgment in favor of CGG, Employees’ argument that CGG

 waived its other affirmative defenses is moot and we refrain from addressing that

 argument.”); Coherent, Inc. v. Coherent Techs., Inc., 935 F.2d 1122, 1126 (10th Cir.

 1991) (“Having reached the conclusion that the district court did not err in holding

 Coherent failed to establish the likelihood of confusion, the remaining issues

 presented for review are moot.”); Navarro v. N.M. Dep’t of Pub. Safety, No. 2:16-cv-

 1180-JMC-CG, 2018 WL 2770134, at *3 (D.N.M. June 8, 2018) (exercising

 discretion to grant motion to amend, then denying motions for summary judgment as

 moot based on that discretionary decision).

       Carrillo also argues the district court’s decision is improper because it will bar

 him from ever obtaining review of his Count 17 sentence under the First Step Act,

 which provides that a prisoner is not eligible for a sentence reduction if “a previous

 motion made under this section to reduce the sentence was, after the date of

 enactment of this Act, denied after a complete review of the motion on the merits.”

 Pub. L. No. 115-391, § 404(c), 132 Stat. 5194, 5222 (2018). This concern is

 unfounded: the district court made clear that it was declining to consider Carrillo’s

 Count 17 argument, and thus his motion for a reduction of his Count 17 sentence was

                                            4
Appellate Case: 21-1153    Document: 010110614722        Date Filed: 12/06/2021       Page: 5



 not “denied after a complete review of the motion on the merits.” Id. Additionally,

 Mannie clarifies that the dismissal of a First Step Act request for a sentence reduction

 based on the existence of a concurrent sentence “is without prejudice because [it is a]

 ruling on a jurisdictional point rather than on the merits of [the] claim.” 971 F.3d at

 1154 n.12. Thus, as the district court stated, “[i]f and when Mr. Carrillo is in a

 position to obtain a sentence reduction on Count One, the Court could address any

 reduction in the sentence on Count Seventeen under the First Step Act at that time.”

       We therefore affirm the district court’s disposition of Carrillo’s First Step Act

 motion.


                                             Entered for the Court


                                             Michael R. Murphy
                                             Circuit Judge




                                            5